Cockrill, C. J. A creditor, who attempts to evade the exemption laws of his State by resort to attachment proceedings in the cdurt of another State against the property of a debtor who is a resident of the State of the creditor’s domicile, may be enjoined by the courts of the latter State from prosecuting his suit in the foreign jurisdiction. Cole v. Cunningham, 133 U. S., 107; Keyser v. Rice, 47 Md., 203; Snook v. Snetzer, 25 Ohio St., 516; Wilson v. Joseph, 107 Ind., 490; Hager v. Adams, 70 Iowa, 746.  Sferem ciles— Exempt property — injunction. In restraining the proceeding, the court acts, not upon the court of foreign jurisdiction, but upon the person of the creditor. Pickett v. Furguson, 45 Ark., 177. The equitable jurisdiction in this class of cases arises from the creditor’s effort to evade the law of the State of his domicile. When, therefore, the debtor and creditor are domiciled in different States, and the creditor proceeds by attachment in the courts of the State of his domicile against the property of his debtor, there is no cause for the interference by injunction on the part of the courts of the debtor’s domicile, even though the creditor be temporarily found within their jurisdiction. That was the state of the case presented by the appellant in this cause. There was no error, therefore, in refusing the injunction,  ?. violation of injunction improvidentiy granted. But the creditor collected through his Texas attachment a debt due the appellant after the complaint in this cause was. filed. That fact was set up in an amendment to the complaint, and it is argued that the court erred in not rendering judgment in personam against him for the amount so collected. If it had been collected in disobedience of a rightful injunction, the plaintiff might have been entitled to that relief. Hager v. Adams, 70 Iowa, supra. But he was not entitled tO' that measure of relief for the disobedience of the provisional restraining order which had been improvidently issued. Nor does he show any other cause for the recovery from the appellee of the money collected by him under the Texas judgment. The effort of the Texas court to render a binding judgment in personam against the appellant upon service of process had in Arkansas was futile; but a writ of garnishment was sued out at the institution of the suit and served upon the appellant’s debtor, who paid the amount in suit to the appellee under the order of the Texas court. The appellant’s complaint contained no allegation that the Texas court was without jurisdiction to attach and condemn the debt. It admits the jurisdiction of the court and seeks to avoid the effect of the judgment upon other grounds. But the jurisdiction to seize and condemn the debt being admitted, no ground for recovery is shown. Affirm.